      Case 3:19-cr-00452-X Document 47 Filed 12/20/19               Page 1 of 6 PageID 122



                         IN THE UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF TEXAS
                                   DALLAS DIVISION

 UNITED STATES OF AMERICA                         §
                                                  §
 v.                                               §              DOCKET NO. 3:19-CR-00452-X
                                                  §
 BRIAN CARPENTER                                  §

DEFENDANT’S MOTION FOR PRETRIAL NOTICE OF OTHER CRIMES, WRONGS,
OR ACTS WHICH THE GOVERNMENT INTENDS TO MENTION, ALLUDE TO, OR
      OFFER AS EVIDENCE DURING TRIAL WITH BRIEF IN SUPPORT

TO THE HONORABLE JUDGE OF SAID COURT:

         COMES NOW the Defendant, Brian Carpenter, by and through his counsel of record, and

respectfully submits this Motion for Pretrial Notice of Other Crimes, Wrongs, or Acts Which the

Government Intends to Mention, Allude To, or Offer as Evidence During Trial with Brief in

Support and respectfully moves this Court to order the Government to provide notice, by a date

certain, in advance of trial, of: (i) any other crime, wrong, or purported bad act allegedly committed

by the Defendant, if any, which the Government intends to mention, allude to, or offer as evidence

during the trial of this cause under Fed. R. Evid. 404(b), and (ii) the purpose for which any such

other crime, wrong, or purported bad act will be offered. In support of this Motion the Defendant

states the following:

                                  I. Applicable Evidentiary Rules

 Rule 401, Fed. R. Evid. Provides:

                  (a) it has any tendency to make a fact more or less probable than it would
                        be without the evidence; and

                  (b) the fact is of consequence in determining the action.
 Rule 402, Fed. R. Evid. provides:


Defendant’s Motion for Pretrial Notice of Other Crimes, Wrongs, or Acts Which the Government
Intends to Mention, Allude to, or Offer as Evidence During Trial with Brief in Support
Page 1 of 6
   Case 3:19-cr-00452-X Document 47 Filed 12/20/19                 Page 2 of 6 PageID 123




                Relevant evidence is admissible unless [the U.S. Constitution, a federal
                statute, these rules, or other rules prescribed by the Supreme Court]
                provides otherwise [and] Irrelevant evidence is not admissible.

 Rule 403, Fed. R. Evid. states:

                The court may exclude relevant evidence if its probative value is
                substantially outweighed by a danger of . . . unfair prejudice, confusion of
                the issues, misleading the jury, undue delay, wasting time, or needlessly
                presenting cumulative evidence.

 Rule 404(a)(1), Fed. R. Evid. provides:

                Evidence of a person’s character or character trait is not admissible to
                prove that on a particular occasion the person acted in accordance with the
                character or trait.1

 Rule 404(b) Fed. R. Evid. provides:

        (1)     Evidence of a crime, wrong, or other act is not admissible to prove a
                person’s character in order to show that on a particular occasion the person
                acted in accordance with the character.

        (2)     This evidence may be admissible for another purpose, such as proving
                motive, opportunity, intent, preparation, plan, knowledge, identity,
                absence of mistake, or lack of accident [provided the prosecution provides
                reasonable notice of same upon request].

                                   II.   Applicable Case Law

       The law in the area of extrinsic acts is extensive. The admission at trial of other crimes or

misconduct risks substantial prejudice to the defendant. Old Chief v. United States, 519 U.S. 172

(1997); Almendarez-Torres v. United States, 523 U.S. 224, 235 (1998). Therefore, as a threshold

matter, for extrinsic acts to be relevant to an issue other than character, they must be shown to be

(1) offenses (2) which are similar to the charged offense. United States v. Guerrero, 650 F.2d 728,

733 (5th Cir. 1981) (conviction reversed due to prejudicial effect of the erroneously admitted

evidence, stating “relevancy under Beechum is a function of the degree of similarity between the



Defendant’s Motion for Pretrial Notice of Other Crimes, Wrongs, or Acts Which the Government
Intends to Mention, Allude to, or Offer as Evidence During Trial with Brief in Support
Page 2 of 6
   Case 3:19-cr-00452-X Document 47 Filed 12/20/19                  Page 3 of 6 PageID 124



extrinsic act and the offenses charged”); United States v. Gutierrez-Mendez, 752 F.3d 418 422-

24 (5th Cir. 2014) (admission of “other bad acts evidence” was error because there was insufficient

evidence that the claimed bad act actually occurred).

       Notwithstanding the above, under United States v. Beechum, 582 F.2d 898, 911 (5th Cir.

1978) (en banc), cert. denied, 440 U.S. 920 (1979), the Court must engage in a two-part test to

determine the admissibility of extrinsic evidence. First, the Court must determine that the extrinsic

offense evidence is relevant to an issue other than the defendant's character, i.e., motive,

opportunity, intent, preparation, plan, knowledge, identity, or absence of mistake or accident.

Second, the evidence must possess probative value that is not substantially outweighed by its

undue prejudice or any of the other Rule 403 factors: danger of confusion, misleading the jury,

undue delay, waste of time, needless presentation of cumulative evidence. United States v. Hays,

872 F.2d 582, 587 (5th Cir. 1989) (stating Rule 403 requires “a balancing of interests to determine

whether logically relevant evidence is also legally relevant”).

       Nonetheless, a determination of the probative value of proffered evidence is by no means

a determination of its relevance under Rule 401 and therefore its admissibility. See, e.g., United

States v. Jackson, 339 F.3d 349, 356 (5th Cir. 2003) (conviction reversed due to prejudicial effect

of erroneous admission of a prior state conviction and the defendant’s parole status, noting the

difference between Rule 401 relevance and Rule 403 probative value); Williams v. New York, 337

U.S. 241, 247 (1949) (Evidence must be “strictly relevant to the particular offense charged.”). The

Fifth Circuit has recognized that improper admission of evidence may constitute a violation of due

process under the United States Constitution. In United States v. Hays, 872 F.2d 582, 587 (5th Cir.

1989), the Fifth Circuit reasoned that its “review of erroneous evidentiary rulings in criminal trials

is necessarily heightened. . . . The admission of irrelevant facts that have a prejudicial tendency is

Defendant’s Motion for Pretrial Notice of Other Crimes, Wrongs, or Acts Which the Government
Intends to Mention, Allude to, or Offer as Evidence During Trial with Brief in Support
Page 3 of 6
    Case 3:19-cr-00452-X Document 47 Filed 12/20/19                       Page 4 of 6 PageID 125



fatal to a conviction, even though there was sufficient relevant evidence to sustain the verdict.

While we realize that it is indeed a rare case that is reversed on the basis of erroneous evidentiary

rulings under Fed. R. Evid. 401 and 403, we nevertheless emphasize that we are bound to zealously

guard against emasculation of the important protections that those rules afford the defendants in

criminal cases.” (Citations omitted.)

                                            III. Relief Requested

        In light of the above, the Defendant respectfully requests that the Court order the

Government to provide notice to the Defendant of any other purported crime or bad act and the

purpose for which it will mention or proffer such act in reliance upon Rule 404(b), not later than

thirty days in advance of trial. See United States v. Baker, A-13-CR-346-SS, 2014 WL 722097, at

*4 (W.D. Tex. Feb. 21, 2014) (Government was “to disclose any 404(b) evidence thirty days before

trial, which will provide Defendants with ‘reasonable notice’ as required by the rule. Fed. R. Evid.

404(b)(2)(A).”). Notice must be provided well in advance of trial because the defense must be able to

prepare, investigate, and make appropriate searches for data as it continues to process discovery in this case.

Any further delay in the notice would be unduly burdensome. As well, a thirty day advance notice will

enable the Defendant to comply with its deadlines for filing motions in limine.


                                               IV. Prayer

        WHEREFORE, PREMISES CONSIDERED, for the foregoing reasons, the Defendant

respectfully requests that the Court grant this Motion for Notice of Evidence of Other Crimes,

Wrongs, or Acts; and that the Court order the Government to comply with this Motion no later than

thirty days in advance of trial.




Defendant’s Motion for Pretrial Notice of Other Crimes, Wrongs, or Acts Which the Government
Intends to Mention, Allude to, or Offer as Evidence During Trial with Brief in Support
Page 4 of 6
   Case 3:19-cr-00452-X Document 47 Filed 12/20/19            Page 5 of 6 PageID 126



                                          Respectfully submitted,


                                           /s/ Daniel K. Hagood, P.C.         K

                                          DANIEL K. HAGOOD, P.C.
                                          Texas Bar No. 08698300
                                          2515 McKinney Avenue
                                          Chateau Plaza, Suite 940
                                          Dallas, Texas 75201
                                          214.720.4040 telephone
                                          214.237.0905 facsimile
                                          dhagood@sorrelshagood.com

                                          ROBERT T. JARVIS
                                          Texas Bar No. 10586500
                                          Jarvis & Hamilton Law Firm
                                          123 West Houston Street
                                          Sherman, TX 75090
                                          903-892-8500 telephone
                                          903-892-8550 facsimile
                                          bob@jarvishamilton.com

                                          ALEXANDRA HUNT
                                          Texas Bar No. 24095711
                                          2515 McKinney Avenue
                                          Chateau Plaza, Suite 940
                                          Dallas, Texas 75201
                                          214.720.4040 telephone
                                          214.237.0905 facsimile
                                          ahunt@sorrelshagood.com

                                          COUNSEL FOR DEFENDANT CARPENTER




Defendant’s Motion for Pretrial Notice of Other Crimes, Wrongs, or Acts Which the Government
Intends to Mention, Allude to, or Offer as Evidence During Trial with Brief in Support
Page 5 of 6
   Case 3:19-cr-00452-X Document 47 Filed 12/20/19                Page 6 of 6 PageID 127



                             CERTIFICATE OF CONFERENCE

       I hereby certify that I have attempted to confer with USDOJ Trial Attorney Brynn Schiess

regarding the foregoing motion, but have not yet been able to do so. Accordingly, the foregoing

motion is submitted on the presumption that she is opposed to the filing of same. I further certify

that I have conferred with counsel of record for Defendant Hawrylak regarding the foregoing

motion and that he is unopposed to the filing of same.

                                              /s/ Daniel K. Hagood            K
                                             DANIEL K. HAGOOD, P.C.


                                CERTIFICATE OF SERVICE

       I hereby certify that on the 20th day of December, 2019, a true and correct copy of the

foregoing motion was filed with the Clerk of the Court for the United States District Court,

Northern District of Texas using the electronic case filing system, which provides for service upon

all counsel of record.

                                              /s/ Daniel K. Hagood            K
                                             DANIEL K. HAGOOD, P.C.




Defendant’s Motion for Pretrial Notice of Other Crimes, Wrongs, or Acts Which the Government
Intends to Mention, Allude to, or Offer as Evidence During Trial with Brief in Support
Page 6 of 6
